DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1, line 16, "an outside of the radial direction" should be --an outside in the radial direction--
Claim 4, lines 6 and 8, "is opposed . . . with a gap" is grammatically awkward. Examiner suggests --is opposed . . . with a gap therebetween--
Claim 8, line 3, recites "the first block divided by the fourth block via the groove extending therebetween." The "divided by" should be --divided from-- or --separated from--
Claim 9, line 5, "outside of the radial direction" should be --outside in the radial direction--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-9, 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites "with a space with each other in the tire circumferential direction" in line 2. It is unclear as to what is meant by "space with each other." For the purpose of examination, it is assumed to mean --a space between each other--
Claim 3 recites "the first block of the second side block group" in the last line. There is insufficient antecedent basis for this limitation. Claim 3 does not establish that the second block group has a "first block." Claim 1 states that the first block group comprises "a first block" and it is unclear as to whether the second block group has the same configuration of blocks as that recited in claim 1. For the purpose of examination, it is assumed that the second block group has the same block numbers and arrangement as the first block group.
Regarding claim 8, the claim refers to "the first side block" in line 2. It is unclear as to whether this is the first side block of the first side block group or the second side block group. For the purpose of examination, it is assumed to be that of the first side block group.
Claim 13 recites "the second slit in line 2. There is insufficient antecedent basis for this limitation. It appears this claim should depend on claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (US 2019/0111738).
Regarding claim 1, Katayama discloses a tire having circumferential and radial directions and a plurality of side block groups arranged on a side surface of the tire (see Figs. 1 and 2). The side block groups comprise a first side block group having a first block (9), a second block (8), a third block (15), and a fourth block (16) continued from each other as claimed. See annotated Figure 2 below. A groove extends radially between the first and third blocks, and the first and fourth blocks are located radially outside the second block.

    PNG
    media_image1.png
    437
    543
    media_image1.png
    Greyscale

Regarding claim 2, a space exists between the side block groups (see annotated Fig. 2 above).
Regarding claim 10, the bottom surface of the groove corresponds to the side surface of the tire (see Fig. 3).
Regarding claim 17, a part of the third block is located between the second block and the fourth block (see annotated drawing below).

    PNG
    media_image2.png
    176
    291
    media_image2.png
    Greyscale

Claims 1, 2, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (US 2019/0299719).
Regarding claim 1, Murata discloses a tire having circumferential and radial directions and a plurality of side block groups arranged on a side surface of the tire (see Figs. 1-3). The side block groups comprise a first side block group having a first block, a second block, a third block, and a fourth block continued from each other as claimed. See annotated Figures 3 below. The first block is aligned with the third block in the tire circumferential direction via a groove. A groove extends radially between the first and third blocks, and the first and fourth blocks are located radially outside the second block. 

    PNG
    media_image3.png
    340
    722
    media_image3.png
    Greyscale

Regarding claim 2, a space exists between the side block groups (see above). 
Regarding claim 5, the first block, second block, third block, and fourth block have a first height, a second height, a third height, and a fourth height, respectively. The first and third heights are lower than the second and third heights (see annotated Fig. 4 below).

    PNG
    media_image4.png
    571
    566
    media_image4.png
    Greyscale

Regarding claim 10, the bottom surface of the groove corresponds to the side surface of the tire (see Fig. 3-4).

Allowable Subject Matter
Claim 3, 4, 6-9, 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is represented by Katayama (US 2019/0111738) and Murata (US 2019/0299719). Katayama and Murata fail to further teach or suggest the third block comprising a rib extending toward a second side block group in the tire circumferential direction, wherein when viewed in the tire radial direction, the rib of the first side block group overlaps at least a part of the first block of the second side block group. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749